EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Anthony McCain, Registration No. 76,257 on 01/11/2021.

 	The claims have been amended as follows:
1.	(Currently Amended) A device, comprising:
a display;
memory storing one or more programs configured to be executed by one or more processors, the one or more programs including instructions for:
receiving a user input; 
in response to receiving the user input, displaying, on the display, a multi-device interface that includes:
a plurality of indicators associated with a plurality of playback devices that are connected to the device including at least:
a first indicator, wherein the first indicator is associated with at least a first playback device of the plurality of playback devices, wherein the first playback device is connected to the device and available to play media from the device; and
a second indicator, wherein the second indicator is associated with at least a second playback device of the plurality of playback devices, wherein the second playback device is connected to the device and available to play media from the device;
a media playback status of the first playback device, wherein the media playback status includes at least an identifier of a media item being played back on the first playback device; and

receiving a second user input on the first indicator; [[and]]
in response to receiving the second user input on the first indicator, expanding, on the display, the first indicator to display:
an individual indicator for each device of the plurality of playback devices;[[:]] and
an individual selection indicator for each device of the plurality of playback devices; 
receiving a third user input representing a selection of an individual selection indicator for the second playback device; and
in response to receiving the third user input, updating the display of the individual indicator for the second playback device to include an individual volume control affordance for the second playback device.

(Previously Presented) The device of claim 1, wherein the user input is a first user input, the one or more programs further including instructions for:
receiving a fourth user input representing selection of one of the individual indicators of the plurality of playback devices; and
in response to receiving the fourth user input, transmitting an instruction to initiate playback on the respective playback device.

(Previously Presented) The device of claim 1, wherein the user input is a first user input, the one or more programs further including instructions for: 
while displaying the multi-device interface, displaying, on the display, a third indicator of the plurality of indicators;
receiving a fifth user input representing selection of the third indicator; and
in response to receiving the fifth user input, displaying, on the display, affordances for each of the devices of the plurality of playback devices.

(Previously Presented) The device of claim 3, the one or more programs further including instructions for, while the device is playing back a first media item:
receiving a sixth user input representing selection of a fourth indicator of the plurality of indicators, wherein the fourth indicator is associated with a set of playback devices that does not include the device;
subsequent to receiving the sixth user input representing selection of the fourth indicator, displaying, on the display, a browsing interface, wherein the browsing interface includes an affordance associated with a second media item;
receiving a seventh user input representing selection of the affordance associated with the second media item; and
in response to receiving the seventh user input: 
transmitting an instruction to initiate playback of the second media item on the set of playback devices that does not include the device; and
continuing playing back the first media item on the device.

(Previously Presented) The device of claim 4, wherein the browsing interface includes an affordance associated with a third media item, the one or more programs further including instructions for:
receiving an eighth user input associated with the affordance associated with the third media item; and
in accordance with receiving the eighth user input, displaying, on the display, the multi-device interface.

(Original) The device of claim 1, wherein displaying the multi-device interface comprises:
concurrently displaying, on the display: 
a first region that includes the multi-device interface; and
a second region that includes content displayed prior to displaying the multi-device interface.

(Original) The device of claim 6, wherein the first region is visually overlaid on the second region.

(Previously Presented) The device of claim 6, the one or more programs further including instructions for:
receiving selection of an indicator of the plurality of indicators, wherein the indicator includes a representation of a fourth media item; and
in response to receiving selection of the indicator, and while continuing to concurrently display the first and second regions, updating display of the second region to include at least a portion of the representation of the fourth media item.

(Currently Amended) The device of claim 1, wherein the user input is a first user input, the one or more programs further including instructions for:
prior to receiving the first user input: 
receiving a ninth user input; and
in response to receiving the ninth user input, concurrently displaying, on the display:
	an affordance for controlling a data connection of the device; and
	a playback control interface that includes one or more control affordances and a playback device selection affordance[[;]], wherein the first user input is associated with the playback control interface.

(Previously Presented) The device of claim 9, wherein the first user input is a selection of the playback device selection affordance.

(Original) The device of claim 9, the one or more programs further including instructions for:
receiving the first user input, wherein the first user input has an input characteristic;
determining whether the input characteristic meets an input characteristic-dependent criteria;

in accordance with a determination that the input characteristic intensity does not meet the input characteristic-dependent criteria, forgoing displaying, on the display, the multi-device interface.

(Previously Presented) The device of claim 9, wherein the ninth user input is received while displaying a user interface of an application executing on the device, the one or more programs further including instructions for:
while continuing to display at least a portion of the user interface of the application, displaying, on the display, the playback control interface; and
subsequent to receiving the first user input, and while continuing to display the at least a portion of the user interface of the application, displaying, on the display, the multi-device interface.

(Previously Presented) The device of claim 1, wherein the multi-device interface includes a volume control affordance associated with the plurality of playback devices, the one or more programs further including instructions for:
receiving a tenth user input associated with the volume control affordance; and
in response to receiving the tenth user input, transmitting an instruction to adjust a playback volume of the plurality of playback devices.

(Currently Amended) The device of claim 1, wherein the multi-device interface includes a plurality of individual volume control affordances, each associated with a single device of the plurality of playback devices, the one or more programs further including instructions for:
receiving an eleventh user input associated with an individual volume control affordance that is associated with one of the plurality of playback devices; and
in response to receiving the eleventh user input, transmitting an instruction to adjust a playback volume of the one of plurality of playback devices 

(Currently Amended) The device of claim 1, 
wherein the plurality of indicators associated with the plurality of playback devices includes:
a fifth indicator representing a fifth media item currently playing on the device, wherein the fifth indicator is displayed in a first region;
a sixth indicator representing a group of devices that are each currently playing back a sixth media item; and
individual indicators for each device of the plurality of playback devices; and
the one or more programs further including instructions for, while displaying the multi-device interface: 
receiving a twelfth user input representing a request to replace display of the fifth indicator in the first region with display of the sixth indicator; and
in response to the twelfth user input, replacing display of the fifth indicator in the first region with display of the sixth indicator. 

(Previously Presented) The device of claim 15, the one or more programs further including instructions for:
displaying an indication of whether each device of the plurality of playback devices is currently playing back a media item associated with an indicator displayed in the first region.

(Currently Amended) The device of claim 15, the one or more programs further including instructions for:
receiving a thirteenth user input associated with a[[n]] particular individual indicator for a particular device of the plurality of playback devices; 
determining whether the thirteenth user input represents a selection that exceeds a threshold duration;
in accordance with the thirteenth user input representing a selection that exceeds the threshold duration, entering a volume adjustment mode for the particular device associated with the particular individual indicator; and
particular device associated with the particular individual indicator.

(Previously Presented) The device of claim 1, the one or more programs further including instructions for:
receiving a fourteenth user input representing a request to initiate media playback on the plurality of devices; and
in response to receiving the fourteenth user input: 
in accordance with a determination that the plurality of devices includes at least one device configured to receive playback coordination responsibility, transferring playback coordination responsibility to the at least one device of the plurality of devices; and
in accordance with a determination that the plurality of devices does not include at least one device configured to receive playback coordination responsibility, coordinating the media playback on the plurality of devices.

(Previously Presented) The device of claim 18, the one or more programs further including instructions for, while the device is coordinating the media playback on the plurality of devices:
receiving a fifteenth user input representing a request to initiate a phone call on the device; and
in response to receiving the fifteenth user input representing the request to initiate the phone call:
initiating the phone call; and
continuing coordinating the media playback on the plurality of devices during the phone call.

(Previously Presented) The device of claim 18, the one or more programs further including instructions for, further in response to receiving the fourteenth user input, transmitting data representing a playback queue to each of the devices in the plurality of devices.

(Previously Presented) The device of claim 1, the one or more programs further including instructions for:
receiving a sixteenth user input representing a request to initiate media playback on the plurality of devices, wherein the sixteenth user input is associated with a first user; and
in response to receiving the sixteenth user input:
in accordance with a determination that the first user is subject to a playback restriction, preventing the device from initiating media playback on the plurality of devices in response to the sixteenth user input; and
in accordance with a determination that the first user is not subject to the playback restriction, allowing the device to initiate media playback on the plurality of devices in response to the sixteenth user input.

(Previously Presented) The device of claim 1, the one or more programs further including instructions for:
receiving a seventeenth user input representing a request for media output on the device; and
in response to receiving the seventeenth user input:
in accordance with a determination that the request for media output is a request to display content, transmitting an instruction to a preferred device of the plurality of playback devices to initiate display of the content in response to the request for media output; and
in accordance with a determination that the request for media output is not a request to display content: 
forgoing transmitting the instruction to the preferred device of the plurality of playback devices to initiate display of the content in response to the request for media output; and
initiating media output on the device in response to the seventeenth user input.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a device with a display, the one or more programs including instructions for:

in response to receiving the user input, displaying, on the display, a multi-device interface that includes:
a plurality of indicators associated with a plurality of playback devices that are connected to the device including at least:
a first indicator, wherein the first indicator is associated with at least a first playback device of the plurality of playback devices, wherein the first playback device is connected to the device[[,]] and available to play media from the device; and 
a second indicator, wherein the second indicator is associated with at least a second playback device of the plurality of playback devices, wherein the second playback device is connected to the device and available to play media from the device;
a media playback status of the first playback device including at least a media item being played back on the first playback device; and
a media playback status of the second playback device including at least a media item being played back on the second playback device;
receiving a second user input on the first indicator; [[and]]
in response to receiving the second user input on the first indicator, expanding, on the display, the first indicator to display 
an individual indicator for each device of the plurality of playback devices;[[:]] and
an individual selection indicator for each device of the plurality of playback devices; 
receiving a third user input representing a selection of an individual selection indicator for the second playback device; and
in response to receiving the third user input, updating the display of the individual indicator for the second playback device to include an individual volume control affordance for the second playback device.

(Currently Amended) A method comprising:
at a device with a display: 
receiving a user input;

a plurality of indicators associated with a plurality of playback devices that are connected to the device including at least:
a first indicator, wherein the first indicator is associated with at least a first playback device of the plurality of playback devices, wherein the first playback device is connected to the device[[,]] and available to play media from the device; and 
a second indicator, wherein the second indicator is associated with at least a second playback device of the plurality of playback devices, wherein the second playback device is connected to the device and available to play media from the device;
a media playback status of the first playback device including at least a media item being played back on the first playback device; and
a media playback status of the second playback device including at least a media item being played back on the second playback device;
receiving a second user input on the first indicator; [[and]]
in response to receiving the second user input on the first indicator, expanding, on the display, the first indicator to display 
an individual indicator for each device of the plurality of playback devices;[[:]] and
an individual selection indicator for each device of the plurality of playback devices; 
receiving a third user input representing a selection of an individual selection indicator for the second playback device; and
in response to receiving the third user input, updating the display of the individual indicator for the second playback device to include an individual volume control affordance for the second playback device.

(Previously Presented) The computer-readable storage medium of claim 23, wherein the user input is a first user input, the one or more programs further including instructions for:
receiving a fourth user input representing selection of one of the individual indicators of the plurality of playback devices; and


(Previously Presented) The computer-readable storage medium of claim 23, wherein the user input is a first user input, the one or more programs further including instructions for: 
while displaying the multi-device interface, displaying, on the display, a third indicator of the plurality of indicators;
receiving a fifth user input representing selection of the third indicator; and
in response to receiving the fifth user input, displaying, on the display, affordances for each of the devices of the plurality of playback devices.

(Previously Presented) The computer-readable storage medium of claim 26, the one or more programs further including instructions for, while the device is playing back a first media item:
receiving a sixth user input representing selection of a fourth indicator of the plurality of indicators, wherein the fourth indicator is associated with a set of playback devices that does not include the device;
subsequent to receiving the sixth user input representing selection of the fourth indicator, displaying, on the display, a browsing interface, wherein the browsing interface includes an affordance associated with a second media item;
receiving a seventh user input representing selection of the affordance associated with the second media item; and
in response to receiving the seventh user input: 
transmitting an instruction to initiate playback of the second media item on the set of playback devices that does not include the device; and
continuing playing back the first media item on the device.

(Previously Presented) The computer-readable storage medium of claim 27, wherein the browsing interface includes an affordance associated with a third media item, the one or more programs further including instructions for:

in accordance with receiving the eighth user input, displaying, on the display, the multi-device interface.

(Previously Presented) The computer-readable storage medium of claim 23, wherein displaying the multi-device interface comprises:
concurrently displaying, on the display: 
a first region that includes the multi-device interface; and
a second region that includes content displayed prior to displaying the multi-device interface.

(Previously Presented) The computer-readable storage medium of claim 29, wherein the first region is visually overlaid on the second region.

(Previously Presented) The computer-readable storage medium of claim 29, the one or more programs further including instructions for:
receiving selection of an indicator of the plurality of indicators, wherein the indicator includes a representation of a fourth media item; and
in response to receiving selection of the indicator, and while continuing to concurrently display the first and second regions, updating display of the second region to include at least a portion of the representation of the fourth media item.

(Currently Amended) The computer-readable storage medium of claim 23, wherein the user input is a first user input, the one or more programs further including instructions for:
prior to receiving the first user input: 
receiving a ninth user input; and
in response to receiving the ninth user input, concurrently displaying, on the display:
an affordance for controlling a data connection of the device; and
, wherein the first user input is associated with the playback control interface.

(Previously Presented) The computer-readable storage medium of claim 32, wherein the first user input is a selection of the playback device selection affordance.

(Previously Presented) The computer-readable storage medium of claim 32, the one or more programs further including instructions for:
receiving the first user input, wherein the first user input has an input characteristic;
determining whether the input characteristic meets an input characteristic-dependent criteria;
in accordance with a determination that the input characteristic meets the input characteristic-dependent criteria, displaying, on the display, the multi-device interface; and
in accordance with a determination that the input characteristic intensity does not meet the input characteristic-dependent criteria, forgoing displaying, on the display, the multi-device interface.

(Previously Presented) The computer-readable storage medium of claim 32, wherein the ninth user input is received while displaying a user interface of an application executing on the device, the one or more programs further including instructions for:
while continuing to display at least a portion of the user interface of the application, displaying, on the display, the playback control interface; and
subsequent to receiving the first user input, and while continuing to display the at least a portion of the user interface of the application, displaying, on the display, the multi-device interface.

(Previously Presented) The computer-readable storage medium of claim 23, wherein the multi-device interface includes a volume control affordance associated with the plurality of playback devices, the one or more programs further including instructions for:
receiving a tenth user input associated with the volume control affordance; and


(Currently Amended) The computer-readable storage medium of claim 23, wherein the multi-device interface includes a plurality of individual volume control affordances, each associated with a single device of the plurality of playback devices, the one or more programs further including instructions for:
receiving an eleventh user input associated with an individual volume control affordance that is associated with one of the plurality of playback devices; and
in response to receiving the eleventh user input, transmitting an instruction to adjust a playback volume of the one of the plurality of playback devices 

(Previously Presented) The computer-readable storage medium of claim 23, 
wherein the plurality of indicators associated with the plurality of playback devices includes:
a fifth indicator representing a fifth media item currently playing on the device, wherein the fifth indicator is displayed in a first region;
a sixth indicator representing a group of devices that are each currently playing back a sixth media item; and
individual indicators for each device of the plurality of playback devices;
while displaying the multi-device interface, receiving a twelfth user input representing a request to replace display of the fifth indicator in the first region with display of the sixth indicator; and
in response to the twelfth user input, replacing display of the fifth indicator in the first region with display of the sixth indicator. 

(Previously Presented) The computer-readable storage medium of claim 38, the one or more programs further including:


(Currently Amended) The computer-readable storage medium of claim 38, the one or more programs further including instructions for:
receiving a thirteenth user input associated with a[[n]] particular individual indicator for a particular device of the plurality of playback devices; 
determining whether the thirteenth user input represents a selection that exceeds a threshold duration;
in accordance with the thirteenth user input representing a selection that exceeds the threshold duration, entering a volume adjustment mode for the particular device associated with the particular individual indicator; and
in accordance with the thirteenth user input not representing a selection that exceeds the threshold duration, forgoing entering the volume adjustment mode for the particular device associated with the particular individual indicator.

(Previously Presented) The computer-readable storage medium of claim 23, the one or more programs further including instructions for:
receiving a fourteenth user input representing a request to initiate media playback on the plurality of devices; and
in response to receiving the fourteenth user input: 
in accordance with a determination that the plurality of devices includes at least one device configured to receive playback coordination responsibility, transferring playback coordination responsibility to the at least one device of the plurality of devices; and
in accordance with a determination that the plurality of devices does not include at least one device configured to receive playback coordination responsibility, coordinating the media playback on the plurality of devices.

(Previously Presented) The computer-readable storage medium of claim 41, the one or more programs further including instructions for, while the device is coordinating the media playback on the plurality of devices:
receiving a fifteenth user input representing a request to initiate a phone call on the device; and
in response to receiving the fifteenth  user input representing the request to initiate the phone call:
initiating the phone call; and
continuing coordinating the media playback on the plurality of devices during the phone call.

(Previously Presented) The computer-readable storage medium of claim 41, the one or more programs further including instructions for, further in response to receiving the fourteenth user input, transmitting data representing a playback queue to each of the devices in the plurality of devices.

(Previously Presented) The computer-readable storage medium of claim 23, the one or more programs further including instructions for:
receiving a sixteenth user input representing a request to initiate media playback on the plurality of devices, wherein the sixteenth user input is associated with a first user; and
in response to receiving the sixteenth user input:
in accordance with a determination that the first user is subject to a playback restriction, preventing the device from initiating media playback on the plurality of devices in response to the sixteenth user input; and
in accordance with a determination that the first user is not subject to the playback restriction, allowing the device to initiate media playback on the plurality of devices in response to the sixteenth user input.

(Previously Presented) The computer-readable storage medium of claim 23, the one or more programs further including instructions for:

in response to receiving the seventeenth user input:
in accordance with a determination that the request for media output is a request to display content, transmitting an instruction to a preferred device of the plurality of playback devices to initiate display of the content in response to the request for media output; and
in accordance with a determination that the request for media output is not a request to display content: 
forgoing transmitting the instruction to the preferred device of the plurality of playback devices to initiate display of the content in response to the request; and
initiating media output on the device in response to the seventeenth user input.

(Previously Presented) The method of claim 24, wherein the user input is a first user input, the method further comprising:
receiving a fourth user input representing selection of one of the individual indicators of the plurality of playback devices; and
in response to receiving the fourth user input, transmitting an instruction to initiate playback on the respective playback device.

(Previously Presented) The method of claim 24, wherein the user input is a first user input, the method further comprising: 
while displaying the multi-device interface, displaying, on the display, a third indicator of the plurality of indicators;
receiving a fifth user input representing selection of the third indicator; and
in response to receiving the fifth user input, displaying, on the display, affordances for each of the devices of the plurality of playback devices.

(Previously Presented) The method of claim 47, the method further comprising, while the device is playing back a first media item:

subsequent to receiving the sixth user input representing selection of the fourth indicator, displaying, on the display, a browsing interface, wherein the browsing interface includes an affordance associated with a second media item;
receiving a seventh user input representing selection of the affordance associated with the second media item; and
in response to receiving the seventh user input: 
transmitting an instruction to initiate playback of the second media item on the set of playback devices that does not include the device; and
continuing playing back the first media item on the device.

(Previously Presented) The method of claim 48, wherein the browsing interface includes an affordance associated with a third media item, the method further comprising:
receiving an eighth user input associated with the affordance associated with the third media item; and
in accordance with receiving the eighth user input, displaying, on the display, the multi-device interface.

(Previously Presented) The method of claim 24, wherein displaying the multi-device interface comprises:
concurrently displaying, on the display: 
a first region that includes the multi-device interface; and
a second region that includes content displayed prior to displaying the multi-device interface.

(Previously Presented) The method of claim 50, wherein the first region is visually overlaid on the second region.

(Previously Presented) The method of claim 50, the method further comprising:

in response to receiving selection of the indicator, and while continuing to concurrently display the first and second regions, updating display of the second region to include at least a portion of the representation of the fourth media item.

(Currently Amended) The method of claim 24, wherein the user input is a first user input, the method further comprising:
prior to receiving the first user input: 
receiving a ninth user input; and
in response to receiving the ninth user input, concurrently displaying, on the display:
an affordance for controlling a data connection of the device; and
	a playback control interface that includes one or more control affordances and a playback device selection affordance[[;]], wherein the first user input is associated with the playback control interface.

(Previously Presented) The method of claim 53, wherein the first user input is a selection of the playback device selection affordance.

(Previously Presented) The method of claim 53, the method further comprising:
receiving the first user input, wherein the first user input has an input characteristic;
determining whether the input characteristic meets an input characteristic-dependent criteria;
in accordance with a determination that the input characteristic meets the input characteristic-dependent criteria, displaying, on the display, the multi-device interface; and
in accordance with a determination that the input characteristic intensity does not meet the input characteristic-dependent criteria, forgoing displaying, on the display, the multi-device interface.

(Previously Presented) The method of claim 53, wherein the ninth user input is received while displaying a user interface of an application executing on the device, the method further comprising:
while continuing to display at least a portion of the user interface of the application, displaying, on the display, the playback control interface; and
subsequent to receiving the first user input, and while continuing to display the at least a portion of the user interface of the application, displaying, on the display, the multi-device interface.

(Previously Presented) The method of claim 24, wherein the multi-device interface includes a volume control affordance associated with the plurality of playback devices, the method further comprising:
receiving a tenth user input associated with the volume control affordance; and
in response to receiving the tenth user input, transmitting an instruction to adjust a playback volume of the plurality of playback devices.

(Currently Amended) The method of claim 24, wherein the multi-device interface includes a plurality of individual volume control affordances, each associated with a single device of the plurality of playback devices, the method further comprising:
receiving an eleventh user input associated with an individual volume control affordance that is associated with one of the plurality of playback devices; and
in response to receiving the eleventh user input, transmitting an instruction to adjust a playback volume of the one of the plurality of playback devices 

(Previously Presented) The method of claim 24, 
wherein the plurality of indicators associated with the plurality of playback devices includes:
a fifth indicator representing a fifth media item currently playing on the device, wherein the fifth indicator is displayed in a first region;

individual indicators for each device of the plurality of playback devices;
while displaying the multi-device interface, receiving a twelfth user input representing a request to replace display of the fifth indicator in the first region with display of the sixth indicator; and
in response to the twelfth user input, replacing display of the fifth indicator in the first region with display of the sixth indicator. 

(Previously Presented) The method of claim 59, further comprising:
displaying an indication of whether each device of the plurality of playback devices is currently playing back a media item associated with an indicator displayed in the first region.

(Currently Amended) The method of claim 59, further comprising:
receiving a thirteenth user input associated with a[[n]] particular individual indicator for a particular device of the plurality of playback devices; 
determining whether the thirteenth user input represents a selection that exceeds a threshold duration;
in accordance with the thirteenth user input representing a selection that exceeds the threshold duration, entering a volume adjustment mode for the particular device associated with the particular individual indicator; and
in accordance with the thirteenth user input not representing a selection that exceeds the threshold duration, forgoing entering the volume adjustment mode for the particular device associated with the particular individual indicator.

(Previously Presented) The method of claim 24, further comprising:
receiving a fourteenth user input representing a request to initiate media playback on the plurality of devices; and
in response to receiving the fourteenth user input: 

in accordance with a determination that the plurality of devices does not include at least one device configured to receive playback coordination responsibility, coordinating the media playback on the plurality of devices.

(Previously Presented) The method of claim 62, further comprising, while the device is coordinating the media playback on the plurality of devices:
receiving a fifteenth user input representing a request to initiate a phone call on the device;
in response to receiving the fifteenth user input representing the request to initiate the phone call:
initiating the phone call; and
continuing coordinating the media playback on the plurality of devices during the phone call.

(Previously Presented) The method of claim 62, further comprising: 
in response to receiving the fourteenth user input, transmitting data representing a playback queue to each of the devices in the plurality of devices.

(Previously Presented) The method of claim 24, further comprising:
receiving a sixteenth user input representing a request to initiate media playback on the plurality of devices, wherein the sixteenth user input is associated with a first user; and
in response to receiving the sixteenth user input:
in accordance with a determination that the first user is subject to a playback restriction, preventing the device from initiating media playback on the plurality of devices in response to the sixteenth user input; and
in accordance with a determination that the first user is not subject to the playback restriction, allowing the device to initiate media playback on the plurality of devices in response to the sixteenth user input.

(Previously Presented) The method of claim 24, further comprising:
receiving a seventeenth user input representing a request for media output on the device; and
in response to receiving the seventeenth user input:
in accordance with a determination that the request for media output is a request to display content, transmitting an instruction to a preferred device of the plurality of playback devices to initiate display of the content in response to the request for media output; and
in accordance with a determination that the request for media output is not a request to display content: 
forgoing transmitting the instruction to the preferred device of the plurality of playback devices to initiate display of the content in response to the request; and
initiating media output on the device in response to the seventeenth user input.

 	The following is an examiner's statement of reasons for allowance:

 	In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 23 and 24 as a whole.  
 	At best the prior arts of record, specifically, Kumar (US 2014/0181654) teaches a device that controls playback devices using a multi-zone interface e.g., see Kumar Figs. 10C, 18B, 22B, 24C, [0116-0117.  Reimann (US 2013/0080955) teaches expanding an indicator on a user interface e.g., see Reimann Fig, 9, [0091].  Lambourne (US 7,571,014) teaches controlling volume for multiple zones and zone players e.g.., see Lambourne Figs. 4A, 4B, col. 10, line 63 to col. 11, line 40. 


knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 23 and 24 as a whole.

 	Thus, independent claims 1, 23 and 24 are allowed over the prior art of record.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer To can be reached at 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7388.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/ERIC J YOON/Examiner, Art Unit 2143